
	

113 HRES 61 IH: Expressing the sense of the House of Representatives that the United States should work with the Government of Haiti to address gender-based violence against women and children.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 61
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Ms. Wilson of Florida
			 (for herself, Ms. Brown of Florida,
			 Mrs. Christensen,
			 Mr. Conyers,
			 Mr. Hastings of Florida,
			 Ms. Norton,
			 Mr. Honda,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lewis,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. McGovern,
			 Ms. Moore,
			 Mr. Moran,
			 Ms. Roybal-Allard,
			 Ms. Sewell of Alabama, and
			 Mr. Thompson of Mississippi) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should work with the Government of Haiti
		  to address gender-based violence against women and children.
	
	
		Whereas tens of thousands of women and girls have been
			 victims of sexual or gender-based violence in Haiti, particularly in times of
			 conflict or natural disaster;
		Whereas women’s rights groups in Haiti have witnessed
			 dramatic increases in rates of sexual violence in many of the displacement
			 camps established after the earthquake;
		Whereas approximately 50 percent of the victims are
			 adolescent girls under the age of 18, with many of the cases involving the use
			 of weapons, gang rape, and death threats for reporting the crime;
		Whereas medical providers have reported as many as 20
			 percent of adolescent victims of sexual violence becoming pregnant as a result
			 of rape;
		Whereas inadequate financial, human, and technical
			 resources, as well as a lack of forensic and technical expertise, have impeded
			 the arrest and prosecution of suspects;
		Whereas members of many medical professions are
			 insufficiently trained to attend to the special needs of victims of
			 gender-based violence, whether they be children or adults;
		Whereas according to data from public interest law firms
			 involved in prosecuting cases of sexual violence, significant gender-based
			 barriers to justice continue to exist at all levels of the Haitian justice
			 system;
		Whereas members of the police, prosecutors, and judges are
			 insufficiently trained to attend to either the special needs of victims of
			 gender-based violence, or the special needs of those individuals who are
			 victims of other abuses such as forced labor, beatings, or violence;
		Whereas the special police unit to address gender-based
			 violence within the Haitian National Police remains significantly
			 under-resourced, rendering it practically ineffective to carry out its
			 mandate;
		Whereas few mechanisms exist in Haiti to protect the
			 rights of young children not living at home, such as restaveks, who are engaged
			 in forced labor and especially vulnerable to sexual violence;
		Whereas the lack of physical protection discourages women
			 and girls in Haiti from pursuing prosecution of perpetrators of sexual
			 violence, for fear of reprisal or stigmatization;
		Whereas rape and other forms of gender-based violence in
			 Haiti threaten the physical and psychological health of both the victims and
			 their families;
		Whereas an effective, transparent, and impartial judicial
			 system is key to the administration of justice, and the failure to ensure
			 proper investigations and prosecutions undermines the ability to hold
			 perpetrators accountable for their crimes and discourages victims from formally
			 seeking justice;
		Whereas the Government of Haiti has undertaken efforts to
			 prevent violence against women, as evidenced by its ratification of the United
			 Nations Convention on the Elimination of All Forms of Discrimination Against
			 Women, the Inter-American Convention on the Prevention, Punishment, and
			 Eradication of Violence Against Women, and other international human rights
			 treaties, and the enactment of laws and the creation of state institutions to
			 promote and protect the rights of women;
		Whereas the Ministry for the Status of Women and Women’s
			 Rights in Haiti has been working on a comprehensive law that calls for the
			 prevention, punishment, and elimination of violence against women;
		Whereas the Government of Haiti has been a signatory of
			 the United Nations Convention on the Rights of the Child since December 29,
			 1994;
		Whereas the Haitian National Police and the United Nations
			 Mission for Stabilization of Haiti have created special police units to address
			 sexual and other forms of gender-based violence in Haiti;
		Whereas the United Nations and donor countries, including
			 the United States, continue to play a significant role in post-earthquake
			 stabilization and reconstruction of Haiti;
		Whereas the United States Agency for International
			 Development (USAID) has prioritized the prevention of, and response to,
			 gender-based violence as a priority in its work across all sectors and as an
			 explicit goal of the new USAID Gender Equality and Female Empowerment
			 Policy;
		Whereas USAID and the United States Department of State
			 have been directed by Executive order of the President to implement a new
			 interagency United States Strategy To Prevent and Respond to Gender-Based
			 Violence Globally;
		Whereas in March 2009, the Inter-American Commission on
			 Human Rights issued a report recognizing Haiti’s history of gender
			 discrimination that fuels gender-based violence and gives rise to a climate of
			 impunity; and
		Whereas in December 2010, the Inter-American Commission
			 detailed steps the Government of Haiti must take to protect women and girls
			 from increased risk of gender-based violence in post-earthquake Haiti: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)sympathizes with the families of women and
			 children victimized by sexual and other forms of gender-based violence in
			 Haiti;
			(2)urges the treatment of the issue of
			 violence against women and children as a priority for the United States
			 Government’s humanitarian and reconstruction efforts in Haiti;
			(3)recognizes that the problem of gender-based
			 violence is a surmountable one;
			(4)affirms that prioritizing economic
			 opportunities for Haitian women that enable them to lift themselves and their
			 families out of poverty is a cost-effective way to help reduce gender-based
			 violence;
			(5)recognizes the urgent opportunity to
			 implement the new United States Agency for International Development (USAID)
			 Gender Equality and Female Empowerment Policy and United States Strategy To
			 Prevent and Respond to Gender-Based Violence Globally and on the ground in
			 Haiti;
			(6)asserts its support for the passage of
			 Haiti’s first comprehensive law on the prevention, punishment, and elimination
			 of all forms of gender-based violence;
			(7)calls on the Government of Haiti to
			 establish urgent plans that address the needs of vulnerable and unprotected
			 children who are in situations of sexual exploitation, forced labor, or face
			 sexual and domestic violence, and to take steps to immediately implement those
			 plans, in consultation with grassroots organizations working specifically on
			 the protection and promotion of the rights of children;
			(8)calls on the Government of Haiti to take
			 steps to implement the recommendations of the Inter-American Commission on
			 Human Rights issued in response to increased levels of sexual violence in camps
			 for internally displaced persons on December 22, 2010, including—
				(A)ensuring participation and leadership of
			 grassroots women’s groups in planning and implementing policies and practices
			 to combat and prevent sexual violence and other forms of violence in the
			 camps;
				(B)ensuring provision of comprehensive,
			 affordable, adequate, and appropriate medical and psychological care in
			 locations accessible to victims of sexual violence in camps for those
			 internally displaced;
				(C)implementing effective security measures in
			 displacement camps, such as providing street lighting, adequate patrolling in
			 and around the camps, and a greater number of female security forces in police
			 patrols in the camps and in police stations in proximity to the camps;
				(D)ensuring that public officials, such as
			 police officers, prosecutors, and judges, responsible for responding to
			 incidents of sexual violence receive specialized training from experienced
			 Haitian and international women’s organizations with a proven track record in
			 gender-sensitive protection enabling them to respond adequately to complaints
			 of sexual violence with appropriate sensitivity and in a nondiscriminatory
			 manner; and
				(E)maintaining effective special units within
			 the police and the prosecutor’s office investigating cases of rape and other
			 forms of violence against women and girls;
				(9)asserts its commitment to support the
			 Haitian Ministry of Women’s Affairs in its efforts to—
				(A)build ministry capacity and facilitate
			 gender-based violence subcluster meetings and initiatives as it transitions
			 over to the Government of Haiti;
				(B)perform
			 decentralized meetings, consultations, and outreach to women’s movements and
			 community groups;
				(C)address issues of gender-based violence
			 country-wide, including violence in internally displaced person camps, rural
			 communities, and among children; and
				(D)strengthen gender
			 assessments, gender budgets, and gender planning in collaboration with other
			 Haitian Ministries, the Haitian Parliament, the Haitian Administration, the
			 United Nations, the Inter-American Commission on Human Rights, donors, and
			 international nongovernmental organizations within the reconstruction process;
			 and
				(10)asserts its support for the Government of
			 Haiti, especially the Ministry of Women’s Affairs, in its efforts to assess,
			 amend, and renew its 5-year gender protection plan, which expired in October
			 2011, which includes support for the Haitian Government in its efforts to
			 accomplish the following—
				(A)thoroughly assess the impact of the
			 previous 5-year protection plan, including both pre- and post-earthquake
			 analyses and perform diversified assessments in consultation with local,
			 regional, and national women’s groups throughout the country, that will help
			 gather decentralized data in both urban and rural zones;
				(B)perform specialized surveys and interviews
			 in a significant sampling of internally displaced person camps and impoverished
			 neighborhoods with high rates of gender-based violence with victims of rape and
			 violence, the community groups that support them, and local officials in order
			 to fully understand the needs and recommendations of these different
			 populations and integrate these findings into a revised protection plan;
				(C)revise the existing Haitian protection plan
			 based on the results of diversified and decentralized assessments and in direct
			 consultation with national, regional, and local government officials and
			 grassroots organizations, including women’s groups and international
			 institutions that focus on solutions to gender-based violence; and
				(D)work with the Haitian Parliament and the
			 Haitian Administration to amend, reintroduce, and pass into law a revised Haiti
			 gender protection plan that reflects current post-earthquake realities,
			 including the needs and recommendations of victims of gender-based violence and
			 the community groups that support them, integrates provisions for judicial and
			 medical services for gender-based violence victims, and reflects key findings
			 of decentralized assessments in both urban and rural zones.
				
